United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
DEPARTMENT OF DEFENSE,
Fort Meade, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2295
Issued: September 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 15, 2007. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established a consequential emotional condition
causally related to his May 23, 1990 back injury; and (2) whether appellant met his burden of
proof to modify the October 18, 1995 wage-earning capacity determination.
FACTUAL HISTORY
The case was before the Board on prior appeals with respect to the wage-earning capacity
determination. In a decision dated May 6, 1998, the Board affirmed the October 18, 1995 wageearning capacity decision based on the selected position of estimator.1 By decision dated
1

Docket No. 96-469 (issued May 6, 1998).

January 5, 2001, the Board affirmed a July 16, 1999 Office decision denying modification of the
wage-earning capacity determination.2 Appellant continued to receive compensation for wageloss based on his loss of wage-earning capacity. The history of the case is contained in the
Board’s prior decisions and is incorporated herein by reference.
By letter dated August 11, 2006, appellant’s representative requested that the wageearning capacity be modified as appellant had an employment-related emotional condition that
had worsened. Appellant submitted an August 10, 2006 report from Dr. Harry Doyle, a
psychiatrist, who provided a history, results on examination and reviewed medical records.
Dr. Doyle diagnosed major depressive disorder, single episode and chronic pain disorder
associated with both psychological factors and a general medical condition. He opined that the
medical record documented that appellant experienced pain and developed secondary symptoms
of anxiety and depression from the work injury. Dr. Doyle indicated that appellant had
preexisting post-traumatic stress disorder (PTSD) and his preexisting cognitive and personality
conditions that had been aggravated by residuals of his accepted conditions. He opined that the
diagnosed conditions of major depressive disorder and chronic pain disorder were caused by the
May 23, 1990 work injury.
The Office referred the case to an Office medical adviser for an opinion as to the causal
relationship between an emotional condition and the employment injury. In a report dated
January 17, 2007, the medical adviser reviewed the medical records and noted that appellant
sustained a soft tissue injury to the low back. He opined that appellant’s “psychiatric condition
is clearly unrelated to the injury of May 23, 1990…. There is nothing to support this patient’s
major depressive disorder or chronic pain condition as being related to the soft tissue sprains
occurring on May 23, 1990.”
By decision dated March 13, 2007, the Office denied modification of the wage-earning
capacity determination. The Office found that the medical evidence did not establish an
employment-related emotional condition and there was no evidence of worsening of the accepted
low back strain and herniated L4-5 disc.
Appellant requested a review of the written record by an Office hearing representative.
By decision dated August 15, 2007, the hearing representative affirmed the March 13, 2007
decision.
LEGAL PRECEDENT -- ISSUE 1
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.3
If a subsequent injury is the direct and natural result of a compensable primary injury, it is
2

Docket No. 99-2413 (issued January 5, 2001).

3

Carlos A. Marrero, 50 ECAB 117, 120 (1998); 1 A. Larson, The Law of Workers’ Compensation
§ 10.01 (2002).

2

compensable.4 Where an injury is sustained as a consequence of an impairment residual to an
employment injury, the new or second injury is deemed, because of the chain of causation, to
arise out of and in the course of employment.5
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make the examination.6 The
implementing regulation states that if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser, the Office shall appoint a third physician to make an examination. This is
called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case.7
ANALYSIS -- ISSUE 1
Appellant attributed a consequential emotional condition as a result of the May 23, 1990
employment injury to his back. The medical evidence is in conflict on the issue. An attending
psychiatrist, Dr. Doyle, opined that appellant had major depressive disorder, single episode and
chronic pain disorder causally related to the May 23, 1990 injury. He also reported aggravation
of preexisting PTSD by the employment injury. An Office medical adviser opined that the
psychiatric conditions were not causally related to the employment injury.
The case will be remanded to resolve the conflict under 5 U.S.C. § 8123(a). Since
appellant’s request to modify the wage-earning capacity determination was based on establishing
an emotional condition as employment related, the Board will not address the modification of
wage-earning capacity determination at this time. The referee physician should provide an
opinion as to whether there is a psychiatric condition causally related to the employment injury
and, if so, whether there was a material worsening of the condition after October 18, 1995. After
such further development as the Office deems necessary, it should issue an appropriate decision
as to causal relationship of an emotional condition with employment and modification of the loss
of wage-earning capacity determination.
CONCLUSION
The medical evidence is in conflict on the issue of a consequential emotional condition
and the case is remanded for resolution of the conflict.

4

Debra L. Dillworth, 57 ECAB 516, 519 (2006).

5

Kathy A. Kelley, 55 ECAB 206 (2004).

6

5 U.S.C. § 8123.

7

20 C.F.R. § 10.321 (1999).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 15 and March 13, 2007 are set aside and the case
remanded for further action consistent with this decision of the Board.
Issued: September 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

